Citation Nr: 1455607	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-10 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected left otitis media and Eustachian tube dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio which granted service connection for left otitis media and Eustachian tube dysfunction and assigned a noncompensable disability rating. The Veteran filed a notice of disagreement with the initial rating and perfected an appeal with respect to that issue.

In February 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding appears in the electronic claims file.  
In July 2013, the Board remanded the claim to attempt to obtain private treatment records and VA treatment records as well as to schedule the Veteran for a VA examination.  The RO sent a letter to the Veteran asking him to provide authorization to seek any outstanding private treatment records and associated VA treatment records with the claims file.  In addition, the Veteran was provided a VA examination in January 2014.  The Board finds that the RO substantially complied with the remand instructions and that a new remand is not required to comply with the holding in Stegall v. West, 11 Vet. App. 268 (1998).
The issue of entitlement to service connection for a disability manifested by earache and/or dizziness other than left otitis media and left Eustachian tube dysfunction is the subject of a separate remand by the Board.  In a March 2012 rating decision, the RO denied service connection for right otitis media, Eustachian tube dysfunction; it does not appear that the Veteran appealed this decision and the Board does not currently have jurisdiction over it.


FINDINGS OF FACT

1.  There is no evidence of chronic suppurative otitis media or evidence of aural polyps in the left ear.
2.  The Veteran does not have left ear hearing loss that can be considered a disability for VA purposes.

3.  The competent medical evidence indicates that the dizziness and/or disequilibrium the Veteran experiences are not related to or caused by his service-connected left ear otitis media or Eustachian tube dysfunction.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for service-connected left ear otitis media and Eustachian tube dysfunction have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.85-4.87a, Diagnostic Code 6299-6200 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

With regard to an initial rating claim, such a claim is generally considered to be a "downstream" issue from the original grant of benefits.  VA's General Counsel issued an advisory opinion holding that separate notice of VA's duty to assist the Veteran and of his concomitant responsibilities in the development of his claim involving such downstream issues is not required when the Veteran was provided adequate VCAA notice following receipt of the original claim.  See VAOPGCPREC 8-2003.  Further, where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  In this case, the Veteran has not alleged that he has suffered any prejudice as to the lack of pre-adjudicatory notice specific to the initial rating claim. 

Notably, a notice of disagreement as to an initial rating does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2013).  Rather, the claimant's appeal of an initial rating triggers VA's duty to develop that claim, as set forth at 38 U.S.C.A. §§ 5104, 7105; 38 C.F.R. § 3.103.  Under these, VA is required to advise the claimant of what evidence is necessary to obtain the maximum benefit allowed by the evidence and the law.  This is accomplished in a statement of the case (hereinafter: SOC). 

Here, VCAA notice regarding the claim for service connection for a left ear disability was provided in May 2004.  In regard to the claim for an increased initial rating, the schedular criteria were provided in a March 2012 SOC and a January 2014 supplemental statement of the case.  There is no indication the Veteran did not have knowledge of the evidence needed to achieve a higher schedular rating.  The Board finds that VA's duties under 38 U.S.C.A. §§ 5104 and 7105 have been satisfied.

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claim.  The Veteran's service treatment records are available for review.  In addition, VA treatment records from 2005 to 2013 appear in the electronic claims file.  Following the Board's July 2013 remand, on August 8, 2013, the RO sent the Veteran a letter asking him to provide proper authorization for VA to retrieve any outstanding private treatment records.  The Veteran did not respond.  The Board emphasizes that the duty to assist is not a one-way street; if the Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In certain circumstances, the duty to assist also requires a VA examination be provided in connection with a veteran's claim.  Here, the Veteran  was afforded numerous VA audiological examinations.  In addition, addendum opinions are also part of the record.   These are dated in April 2009, February 2010, September 2010, January 2013 and January 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that cumulatively the examinations and opinions are adequate; they were based on physical examination of the Veteran and examination of the claims file. As a whole, the reports and opinions provide the medical information needed to address the rating criteria relevant to the issue on appeal.  There is adequate medical evidence of record to make a fully informed determination on the issue decided herein.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II. Increased Ratings Generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

Where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . "  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The primary concern in a claim for an increased evaluation for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the rating claim has been pending).

III.  Entitlement to a Compensable Rating

In March 2011, the RO granted service connection for left otitis media (claimed as earaches), Eustachian tube dysfunction with a noncompensable evaluation effective February 6, 2004, the date of the Veteran's original claim for service connection.

The Veteran argues that on account of continual ear pain, popping and dizziness, he should be entitled to an initial compensable rating and asserts that all such symptoms are manifestations of his currently service-connected left otitis media and Eustachian tube dysfunction.  See February 2013 Hearing Transcript.

The Veteran's left ear disability is rated under Diagnostic Code 6299-6200 which sets forth the rating criteria for chronic suppurative otitis media, mastoiditis or cholesteatoma.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  Diagnostic codes ending in "99" are used to designate a disability that is not expressly addressed in the rating criteria, such as Eustachian tube dysfunction.  Id.

Chronic suppurative otitis media is assigned a 10 percent disability rating during suppuration or with aural polyps. The note following the rating criteria also provides for separate disability ratings to be assigned for hearing impairment. 
38 CFR § 4.97, DC 6200.

The regulation at 38 C.F.R. § 3.385 defines hearing loss disability for VA purposes.  Hearing loss is only considered a disability when an audiological examination reveals that the threshold level in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The records reflect that the Veteran experienced ear left ear popping and pain during service.  In October 1969, he was diagnosed with Eustachian tube dysfunction on the basis of those symptoms.  In February 2004, the Veteran was diagnosed with acute left otitis media.  Notably, the 2004 record is the only indication of the presence of otitis media in the left ear; more recent examinations have not identified the presence of that disability.

On examination in April 2009, the Veteran reported difficulty hearing, ear pain, dizziness and tinnitus.  He indicated having a constant "popping" noise and frequently experiencing difficulty with his "balance."  The Veteran reported having ear pain and dizziness 3 to 4 times per week, although he denied experiencing ear pain or dizziness at the time of the examination.  The Veteran denied drainage from the left ear.  It was noted he kept a piece of cotton in the ear which seemed to help with his balance problems.

An audiogram reflected puretone thresholds as follows:



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15
20
15
20
25
Left Ear
20
20
15
20
20

Speech recognition scores were 94 percent for the left ear and 96 percent for the right ear.  In April 2009, the Veteran did not have hearing loss for VA purposes in the left ear.

On examination in February 2010, the Veteran related that following service he had persistent ear problems, to include earaches and intermittent popping, nearly daily.  The Veteran complained of dizziness, usually in the morning, described as disequilibrium/staggering when he gets up quickly.  Vertigo was not noted at the time of examination.  Examination of the left ear was normal and no nasal polyps were present.  There was no objective evidence for a chronic middle ear disease process, which, the examiner noted, could sometimes be seen with Eustachian tube problems.  The examiner acknowledged chronic disequilibrium with one documented medical visit for vertigo in 2009, but noted such symptom was not consistent with inner ear pathology.

In his March 2011 notice of disagreement, the Veteran indicated he was very disappointed with the noncompensable rating on account of pain, popping and dizziness.  He indicated that dizziness and disequilibrium were impacting his lifestyle "to a great degree".

In January 2012, the Veteran had another audiological examination for the purposes of assessing whether a service connected right ear disability was present.  As mentioned in the introduction, the issue of entitlement to service connection for a right ear disability is not currently on appeal.  However, upon examination of the left ear, the examiner noted chronic Eustachian tube dysfunction but no evidence of recurrent or chronic otitis media.  The ear examination was normal.  The examiner acknowledged notations as far back as March 2002 of chronic dizziness or disequilibrium, but indicated such findings were not consistent with inner ear dysfunction or etiology.

Following the Board's remand in July 2013, the RO sought an addendum opinion concerning whether the symptoms of dizziness and disequilibrium were related to, caused by or aggravated by the Veteran's service-connected left otitis media and Eustachian tube dysfunction and/or his service-connected tinnitus.  In a September 2013 addendum opinion, following review of the claims file, the examiner opined that the symptoms of dizziness and disequilibrium were less likely than not related to, caused by, or aggravated by his service-connected disabilities.  She explained: "The veteran has subjective complaints of dizziness and disequilibrium even when no evidence of otitis media is noted as was seen in the [Ears, Nose and Throat] evaluation performed."  She also noted that "tinnitus is the sensation of ringing in the ears and based on medical literature review does not cause vertigo."  In addition,  she opined that "Eustachian tube dysfunction causes popping, clicking, or ear fullness and is not known in medical literature to cause vertigo."  

In January 2014, the Veteran underwent another VA audiological examination.  The Veteran reported ear pain and a "popping" sound in his ear.  Upon examination, there was no active drainage from the ears.  

An audiogram reflected puretone thresholds as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
25
20
15
20
30
Left Ear
20
20
10
15
25

Speech recognition scores were 94 percent for the left ear and 96 percent for the right ear.  In January 2014, the Veteran did not have hearing loss for VA purposes in the left ear.

Based on the foregoing, the Board finds that the preponderance of the evidence does not support an initial compensable disability rating for service-connected left ear otitis media and Eustachian tube dysfunction.  

The record reflects complaints of ear pain and popping sounds experienced in the left ear which, based on examination, are related to the Veteran's Eustachian tube dysfunction.  As noted, left ear otitis media has not been noted upon examination since February 2004.  

The competent medical evidence of record indicates that the symptoms of dizziness and disequilibrium are not symptoms that manifest as a result of the Veteran's service-connected disability.  See  Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  Based on such medical evidence, the ear pain and "popping sounds" are the symptoms that the Board can properly consider in its rating of the Veteran's currently service-connected disability.  

Pursuant to DC 6200, without evidence of suppuration or aural polyps, the Board cannot grant a compensable rating  under the schedular criteria  In addition, the Veteran does not have hearing impairment that qualifies as a disability for VA purposes and therefore, no compensation can be awarded for hearing loss.

The Board recognizes that DC 6204 addresses peripheral vestibular disorders and allows for a 10 percent rating for occasional dizziness and a 30 percent rating for dizziness and occasional staggering.  A note following the listed criteria indicates that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under DC 6204.  Currently, the Veteran is not service-connected for a peripheral vestibular disorder and since symptoms of dizziness and disequilibrium were not found to be manifestations of the disability for which he was awarded service connection, the Board cannot grant a compensable rating under DC 6204 at this time.

The Board acknowledges the Veteran's sincere belief he should be awarded a compensable rating on account of the dizziness and disequilibrium that he experiences.  Notably, a claim for service-connection for a disability other than otitis media and Eustachian tube dysfunction is the subject of a separate appeal.  Although the Board does not currently have jurisdiction over that claim, further development of such claim may lead to evidence indicating that there is a disability present that is causing dizziness and that should be service connected.  As noted at the February 2013 hearing, dizziness is a symptom.  In order to provide compensation to the Veteran for dizziness, such symptom needs to be medically linked to some diagnosis that is service-connected.   At that point, the RO or the Board could potentially grant a compensable rating under the schedular criteria.   

Based on the above, the Board must find that the preponderance of the evidence is against the claim for a compensable rating for service-connected left ear otitis media and Eustachian dysfunction at any time during the appeal period.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Extraschedular Considerations

The Board finds that the evidence of record does not reflect that the Veteran's currently service-connected left ear otitis media and Eustachian tube dysfunction is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 'governing norms' (which include marked interference with employment and frequent periods of hospitalization).

Here, the Veteran's symptoms, to include ear pain and popping sounds in the ear, are not contemplated in the rating criteria.  However, the record does not reflect that such symptoms cause functional impairment, and therefore, the Board finds that if the Veteran was working, there would not be marked inference with employment. The treatment records also establish that the Veteran did not have frequent hospitalizations for his condition.  Based on these conclusions, the Board finds that referral for extraschedular consideration is not warranted in this case.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, 22 Vet. App. 111.

Finally, the Board has considered that a claim for a total disability rating based on individual unemployability (TDIU) is part and parcel of an increased-rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the TDIU issue is reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  

In this case, there is no evidence in the record that the Veteran is unemployable or unable to retain or follow substantially gainful employment due to left ear otitis media or Eustachian tube dysfunction or service-connected tinnitus.  Treatment records, and specifically a VA examination report dated in January 2012, indicate the Veteran's contention that his chronic disequilibrium prevents him from working as he has difficulty getting around.  As discussed above, the preponderance of the evidence suggests that the Veteran dizziness is not associated with either of his currently service-connected disabilities.  Therefore, the Board concludes that entitlement to a TDIU due to service-connected disabilities has not been raised by the record and further contemplation of such a rating is not warranted.

ORDER

An initial compensable disability rating for left ear otitis media and Eustachian tube dysfunction is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


